Order modified by changing the award of costs in the consolidated proceeding to fifty dollars costs and disbursements and as modified affirmed, with fifty dollars costs and disbursements to the petitioners-respondents in the consolidated proceeding. All concur. (The order directs defendants to approve, audit and certify the salaries of petitioners for various positions claimed to have been held by them in the city of Lackawanna.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.